Citation Nr: 0531469	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

2.	Entitlement to a compensable evaluation for bilateral 
hearing loss prior to March 25, 2004.  

3.	Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from March 25, 2004.  

4.	Entitlement to a compensable evaluation for residuals of 
dislocation of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1965 to February 
1972, and is reported to have had active service from July 
1961 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 1997 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The Board remanded this 
matter for further development in March 2000.    


FINDINGS OF FACT

1.	The veteran's hypertension disorder is manifested by 
diastolic pressure readings below 110 and systolic pressure 
readings below 200.  

2.	Prior to March 25, 2004, the veteran exhibited no more 
than Level I hearing in his service-connected right ear, and 
Level IV hearing in his service-connected left ear.

3.	Since March 25, 2004, the veteran exhibited no more than 
Level IV hearing in his service-connected right ear, and 
Level IV hearing in his service-connected left ear.   

4.	The veteran's left shoulder disorder is manifested by 
subjective complaints of pain, full range of motion, and mild 
degenerative changes.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent (under 
the rating criteria in effect prior to and after January 12, 
1998) for the veteran's hypertension disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.104 Diagnostic Code 7101(as in effect 
prior to and after January 12, 1998) (2005).

2.	The criteria for a compensable rating for bilateral 
hearing loss prior to March 25, 2004 have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.85, 4.87, Diagnostic Code 6100 (as in effect 
prior to and after June 10, 1999) (2005).

3.	The criteria for a rating in excess of 10 percent for 
bilateral hearing loss since March 25, 2004 have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.85, 4.87, Diagnostic Code 6100 (as 
in effect prior to and after June 10, 1999) (2005).

4.	The criteria for a 10 percent, but not higher, rating for 
the veteran's left shoulder disorder have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in April 1997, setting forth the 
general requirements of then-applicable law pertaining to 
service connection, and what evidence was necessary to 
substantiate his claims.  The general notification was 
reiterated in the Statement of the Case dated in April 1998, 
and in three Supplemental Statements of the Case dated in 
March 2002, June 2003, and May 2004.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in October 2003.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained private and VA medical records, as is detailed 
below.  VA has also conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A (d) 
(West 2002).  The veteran was afforded several VA medical 
examinations conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claims in September 
and December 1996.  The RO adjudicated the claims in April 
1997.  Only after that rating action was promulgated did the 
RO, in October 2003, provide notice to the claimant - in the 
form of a letter - regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant 
and what information and evidence will be obtained by VA.  
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2003 was 
not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the October 2003 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims.  As described 
above, the RO advised him of this by way of the rating 
decision, the Statement of the Case, and the Supplemental 
Statements of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claims for Increased Rating 

The veteran originally filed service connection claims for 
left shoulder, hypertension, and hearing disorders in January 
1976.  In an April 1977 rating decision, the RO granted 
service connection for each claim.  The RO assigned a 10 
percent evaluation for the veteran's hypertension disorder, 
and assigned noncompensable evaluations for the veteran's 
hearing and left shoulder disorders.  The veteran did not 
appeal this rating decision.  

In December 1996, the veteran filed increased rating claims 
for the hypertension, hearing, and shoulder disorders.  In an 
April 1997 rating decision, the RO denied these claims.  

In a May 2004 Supplemental Statement of the Case, the RO 
continued the 10 percent rating for hypertension and 
continued the noncompensable rating for the left shoulder 
disorder.  In this decision, the RO increased the veteran's 
disability evaluation for his service-connected hearing 
disorder to 10 percent.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the veteran 
timely appeals an initial rating assigned for a service-
connected disability, VA must determine whether entitlement 
to "staged" ratings is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Where, as is the case here, 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The Board notes that the law pertaining to hearing and 
hypertension disorders has changed since the December 1996 
claims for increased rating.  The Board will therefore 
consider here VAOPGCPREC 7-2003 (November 19, 2003) and 
VAOPGCPREC 3-2000 (April 10, 2000).  Under these opinions, 
VA's General Counsel held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003.  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000.

Finally, the Board addresses a musculoskeletal injury in this 
matter with respect to the veteran's claim for a compensable 
rating for his service-connected shoulder disorder.  In the 
assessment of this claim, the Board must address 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The U.S. Court of Appeals for Veterans Claims has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca, 8 Vet. App. at 202.  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  

	Hypertension

Diagnostic Code 7101 addresses hypertension disorders.  The 
Rating Schedule was revised with respect to these disorders 
effective January 12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 
1997)(codified at 38 C.F.R. § 4.104).

Prior to January 12, 1998, the Rating Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.

In this matter, the veteran is currently rated 10 percent for 
his hypertension disorder.  To warrant an increase to the 
next highest evaluation (20 percent) under either the old or 
new criteria, the evidence must show diastolic pressure of 
predominantly 110 or more, or systolic pressure of 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In short, 
the evidence, particularly the recent evidence, does not show 
hypertension readings productive of diastolic pressure of 
predominantly 110 or more, or systolic pressure of 200 or 
more.  Francisco, 7 Vet. App. at 58.  

The Board notes that in a January 1997 compensation 
examination, the VA examiner noted that in an emergency room 
visit the veteran's hypertension "was said to be 230/130."  
But readings noted in a 45-minute period during this 
examination were 166/92, 174/98, and 156/90.  Later during 
the examination, the readings were 160/92, 166/96, 160/102, 
and 158/100.  
  
Readings noted since this examination also fall short of that 
required for an increased rating.  An August 2000 examination 
revealed readings of 150/100 and 164/102 while sitting, 
160/112 and 150/104 while standing, and 170/104 and 150/110 
while laying down.  A February 2003 examination noted 
readings of 180/100, 190/100, and 180/100.  A June 2003 
treatment note indicates a reading of 135/75.  And a March 
2004 examination revealed readings of 104/60, 104/64, and 
104/64.  As the March 2004 examiner observed, moreover, the 
veteran was using multiple medications for blood pressure 
control.   

The record shows clearly that the veteran's hypertension can 
be controlled at moderate levels when treated.  Hence, the 
evidence of record lacks the threshold readings necessary for 
an increased rating to 20 percent under either the old or new 
criteria - his diastolic pressure has been consistently under 
110 while his systolic pressure has been consistently under 
200.  38 C.F.R. § 4.104, Diagnostic Code 7101.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds an extraschedular rating unwarranted here as 
well.  There is no medical evidence of record that the 
veteran's hypertension disorder causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

	Hearing Loss

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

VA laws governing the rating of hearing impairment and 
diseases of the ear were revised following the date of the 
veteran's claim for increased rating, effective June 10, 
1999.  64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 
C.F.R. § 4.85).  Prior to this date, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Table VI, Diagnostic Codes 6100 to 6110 (effective 
before June 10, 1999).

The revised Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.

VA regulations now require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2005).

In this case, the veteran has undergone several audiology 
examinations since his December 1996 increased rating claim.  
The first of these examinations, conducted in February 1997, 
showed the veteran's left ear with 78 percent speech 
recognition.  Decibel (dB) loss at the puretone threshold of 
1000 Hertz (Hz) was 40, with a 50 dB loss at 2000 Hz, a 70 dB 
loss at 3000 Hz, and a 80 dB loss at 4000 Hz.  The average 
decibel loss was 60 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 92.  Decibel loss at 1000 Hz was 35 dB, 
with a 35 dB loss at 2000, a 60 dB loss at 3000, and a 75 dB 
loss at 4000.  The average decibel loss for the right ear was 
51.

On this test, the veteran exhibited findings consistent with 
Level I hearing in his right ear and Level IV hearing in his 
left ear.  This level of impairment warrants a noncompensable 
evaluation under the old and new versions of the law.  See 38 
C.F.R. § 4.85.

In August 2000, the veteran underwent another audiology 
examination.  The examiner noted in her report that, for the 
veteran's right ear, the veteran presented with a mild to 
severe high frequency sensorineural hearing loss, with 
excellent word recognition scores.  For the left ear, the 
veteran presented with mild to profound high frequency 
sensorineural hearing loss, with good word recognition 
scores.  This examiner did not report speech recognition or 
puretone threshold scores.    

The veteran underwent another audiology examination in 
January 2002.  This test showed the veteran's left ear with 
96 percent speech recognition.  Decibel (dB) loss at the 
puretone threshold of 1000 Hertz (Hz) was 50, with a 55 dB 
loss at 2000 Hz, a 70 dB loss at 3000 Hz, and a 80 dB loss at 
4000 Hz.  The average decibel loss was 63 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 96.  Decibel loss at 1000 Hz was 45 dB, 
with a 50 dB loss at 2000, a 60 dB loss at 3000, and a 75 dB 
loss at 4000.  The average decibel loss for the right ear was 
57.

On this test, the veteran exhibited findings consistent with 
Level I hearing in his right ear and Level II hearing in his 
left ear.  This level of impairment warrants a noncompensable 
evaluation under the old and new versions of the law.  See 38 
C.F.R. § 4.85.

In March 2004, the veteran underwent his most recent 
audiology examination since filing his claim.  This test 
showed the veteran's left ear with 80 percent speech 
recognition.  Decibel (dB) loss at the puretone threshold of 
1000 Hertz (Hz) was 45, with a 50 dB loss at 2000 Hz, a 60 dB 
loss at 3000 Hz, and a 85 dB loss at 4000 Hz.  The average 
decibel loss was 59 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 76.  Decibel loss at 1000 Hz was 40 dB, 
with a 45 dB loss at 2000, a 60 dB loss at 3000, and a 75 dB 
loss at 4000.  The average decibel loss for the right ear was 
58.

On this test, the veteran exhibited findings consistent with 
Level IV hearing in his right ear and Level IV hearing in his 
left ear.  This level of impairment warrants a 10 percent 
evaluation under the old and new versions of the law.  See 38 
C.F.R. § 4.85.  Based on these results, the RO granted the 
veteran a 10 percent rating for his hearing loss in the May 
2004 Supplemental Statement of the Case.  

Based on this evidence, the Board finds that a compensable 
schedular rating was not warranted before March 2004, and 
that a rating in excess of 10 percent is not warranted 
afterward.  As such, the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55. 

The Board finds an extraschedular rating unwarranted here as 
well.  There is no medical evidence of record that the 
veteran's hearing loss disorder causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004) for assignment of an extraschedular 
evaluation.  Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96.
      
      
      Left Shoulder

In April 1977, the RO service connected the veteran's left 
shoulder disorder under Diagnostic Code 5010.  Diagnostic 
Code 5010 addresses arthritis due to trauma substantiated by 
x-ray findings.  The RO later categorized the veteran's left 
shoulder disorder under Diagnostic Codes 5010-5203.  Under 
Diagnostic Code 5203, a 10 percent evaluation is assigned for 
malunion of the clavicle or scapula (major or minor).  C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2005).  A 10 percent 
evaluation is assigned for nonunion of the clavicle or 
scapula without loose movement (major or minor).  Id.  A 20 
percent evaluation is assigned for nonunion of the clavicle 
or scapula with loose movement (major or minor), or 
dislocation of the clavicle or scapula (major or minor).  Id.  
Diagnostic Code 5203 also provides that in the alternative, 
the disability should be rated on impairment of function of 
contiguous joint.  Id.

In this matter, the Board finds an evaluation under 
Diagnostic Code 5203 unwarranted, but finds an evaluation 
under Diagnostic Code 5010 warranted.  VA examination since 
February 1997 supports this finding.  

A VA compensation joints examination in February 1997 found 
the veteran's shoulder, and motion in the shoulder, normal.  
The examiner found that pain in the veteran's shoulder 
stemmed from problems with the veteran's neck.  A radiologist 
report also dated in February 1997 found minor degenerative 
arthritis of the left shoulder joint, and post-traumatic 
calcification of the coracoclavicular ligament.  

A VA examination in August 2000 found the veteran's left 
shoulder at 70 percent of normal strength with flexion of 170 
degrees, abduction of 170 degrees, internal rotation of 50 
degrees, external rotation of 70 degrees.  

A VA examination in February 2003 reported the veteran's 
subjective complaints of pain on motion.  But the examiner 
found no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  X-ray 
evidence found a coracoclavicular joint present but no 
evidence of fracture, dislocation, or other osseous or 
articular abnormality, and the regional soft tissue appeared 
normal.  Strength in the left shoulder area was found to be 
normal.  No muscular atrophy was noted.  Range of motion was 
170 degrees active flexion, 140 degrees active abduction, 90 
degrees active external rotation, and 80 degrees active 
internal rotation.  The examiner concluded that range of 
motion was limited by pain, but was not limited by fatigue, 
weakness, lack of endurance, or incoordination.  

August 2003 VA clinical notes addressing musculoskeletal 
examination do not note complaints regarding the shoulder.  

The veteran again underwent examination of the left shoulder 
in March 2004.  The examiner found full range of motion 
without tissue loss or any other abnormality.  This examiner 
found that range of motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  

As these examination reports demonstrate, the record lacks 
evidence showing malunion of the clavicle or scapula, 
nonunion of the clavicle or scapula, or dislocation of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2005).  As such, a compensable evaluation under Diagnostic 
Code 5203 is unwarranted.  

As Diagnostic Code 5203 provides that, in the alternative, 
the disability may also be rated on impairment of function of 
contiguous joint, the Board has also reviewed Diagnostic Code 
5202.  This provision addresses disabilities associated with 
the humerus.  In this matter, there is no evidence of 
disability involving the humerus.  The Board views this 
provision as inapplicable here therefore.  

The Board notes that x-ray evidence of the veteran's shoulder 
reveals degenerative arthritic changes.  Degenerative or 
traumatic arthritis (established by X-ray findings) will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is some limitation of motion, but which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).  Moreover, painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion warranting entitlement 
to a 10 percent rating even though there is no actual 
limitation of motion.  See Lichtenfels, 1 Vet. App. at 488; 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.   

Diagnostic Code 5201 addresses limitation of motion of the 
arm.  Normal ranges of upper extremity motion are defined by 
VA regulation as follows: forward elevation (flexion) from 
zero to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.  Under Diagnostic Code 5201, 
limitation of motion of the major or minor arm at shoulder 
level warrants a 20 percent disability rating.  Limitation of 
motion of the major arm midway between the side and shoulder 
level warrants a 30 percent disability rating.  A 40 percent 
rating is warranted when there is limitation of motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

As the evidence demonstrates, the veteran has no compensable 
limitation of motion in his left upper extremity.  The August 
2000 examination - which reflected the most limitation of 
motion of all the examinations - showed flexion of 170 
degrees, abduction of 170 degrees, internal rotation of 50 
degrees, external rotation of 70 degrees.  In short, the 
veteran can exceed those threshold measures required for a  
compensable evaluation under Diagnostic Code 5201.  As such, 
an evaluation under this provision is unwarranted.  

Nevertheless, the Board finds a 10 percent evaluation due 
here - the record shows x-ray evidence of arthritis 
(Diagnostic Codes 5003 and 5010), and the record is in 
equipoise on the question of whether the veteran experiences 
pain on motion.  Although the March 2004 examiner found no 
motion limited by pain, the February 2003 examiner did find 
range of motion limited by pain.  The Board grants the 
veteran the benefit of the doubt with regard to this issue.  
38 U.S.C.A. § 5107(b).  Hence, given the pain on motion and 
x-ray evidence of arthritis, a 10 percent evaluation is due 
the veteran.  See Lichtenfels, 1 Vet. App. at 488, VAOPGCPREC 
9-98, VAOPGCPREC 23-97.  See also, 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 202.  

Finally, the Board finds an extraschedular rating unwarranted 
here as well.  There is no medical evidence of record that 
the veteran's shoulder disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss, prior to March 25, 2004, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, from March 25, 2004, is denied.  

Entitlement to a 10 percent, but not higher, rating for the 
veteran's left shoulder disorder is granted, subject to the 
law and regulations controlling the award of monetary 
benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


